


FORM OF REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [●], 2014, by and among Rice Energy Inc., a Delaware corporation (the
“Company”), and each of the other parties listed on the signature page hereof
(collectively, the “Parties”).
WHEREAS, in connection with, and in consideration of, the transactions
contemplated by the Company’s Registration Statement on Form S-1 (File No.
333-[●]), the Holders (as defined herein) have requested, and the Company has
agreed to provide, registration rights with respect to the Registrable
Securities (as hereinafter defined) as set forth in this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the Parties hereby agree as
follows:
1.Definitions. As used in this Agreement, the following terms have the meanings
indicated:
“Affiliate” of any specified Person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified Person. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Alpha Holdings” means Foundation PA Coal Company, LLC, a Delaware limited
liability company.
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.
“Blackout Period” has the meaning set forth in Section 3(n).
“Board” means the board of directors of the Company.
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas or the State of New York are
authorized or required to be closed.
“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

1









--------------------------------------------------------------------------------





“Company” has the meaning set forth in the preamble.
“Company Securities” means any equity interest of any class or series in the
Company.
“Demand Notice” has the meaning set forth in Section 2(a)(i).
“Demand Registration” has the meaning set forth in Section 2(a)(i).
“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.
“Effectiveness Period” has the meaning set forth in Section 2(a)(ii).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Holder” means (i) NGP Holdings unless and until NGP Holdings ceases to hold any
Registrable Securities; (ii) Rice Holdings unless and until Rice Holdings ceases
to hold any Registrable Securities; (iii) Alpha Holdings unless and until Alpha
Holdings ceases to hold any Registrable Securities; (iv) Daniel J. Rice III
unless and until Daniel J. Rice III ceases to hold any Registrable Securities;
and (v) any holder of Registrable Securities to whom registration rights
conferred by this Agreement have been transferred in compliance with Section
8(e) hereof; provided that any Person referenced in clause (v) shall be a Holder
only if such Person agrees in writing to be bound by and subject to the terms
set forth in this Agreement.
“Holder Indemnified Persons” has the meaning set forth in Section 6(a).
“Initiating Holder” means the Holder delivering the Demand Notice or the
Underwritten Offering Notice, as applicable.
“Losses” has the meaning set forth in Section 6(a).
“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; and (iv)
any event, change, circumstance or effect that is or is reasonably likely to be
materially adverse to the business, properties, assets, liabilities, condition
(financial or otherwise), operations, results of operations or prospects of the
Company and its subsidiaries taken as a whole.
“Minimum Amount” has the meaning set forth in Section 2(a).

2







--------------------------------------------------------------------------------



“NGP Holdings” means NGP Rice Holdings, LLC, a Delaware limited liability
company.
“Parties” has the meaning set forth in the preamble.
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, estate, trust, government (or an agency or subdivision thereof)
or other entity of any kind.
“Piggyback Notice” has the meaning set forth in Section 2(c).
“Piggyback Registration” has the meaning set forth in Section 2(c).
“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or, to the knowledge of the Company, to be threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Registrable Securities” means the Shares; provided, however, that Registrable
Securities shall not include: (i) any Shares that have been registered under the
Securities Act and disposed of pursuant to an effective Registration Statement
or otherwise transferred to a Person who is not entitled to the registration and
other rights hereunder; (ii) any Shares that have been sold or transferred by
the Holder thereof pursuant to Rule 144 (or any similar provision then in force
under the Securities Act) and the transferee thereof does not receive
“restricted securities” as defined in Rule 144; and (iii) any Shares that cease
to be outstanding (whether as a result of repurchase and cancellation,
conversion or otherwise).
“Registration Expenses” has the meaning set forth in Section 5.
“Registration Statement” means a registration statement of the Company in the
form required to register the resale of the Registrable Securities under the
Securities Act and other applicable law, and including any Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
“Requested Underwritten Offering” has the meaning set forth in Section 2(b).

3







--------------------------------------------------------------------------------



“Rice Holdings” means Rice Energy Holdings LLC, a Delaware limited liability
company.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act.
“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder.
“Shares” means the shares of Common Stock held by the Holders as of the date
hereof and any other equity interests of the Company or equity interests in any
successor of the Company issued in respect of such shares by reason of or in
connection with any stock dividend, stock split, combination, reorganization,
recapitalization, conversion to another type of entity or similar event
involving a change in the capital structure of the Company.
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the Commission on Form S-3 (or any successor form or other
appropriate form under the Securities Act) for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any similar rule that may
be adopted by the Commission) covering the Registrable Securities, as
applicable.
“Suspension Period” has the meaning set forth in Section 8(b).
“Trading Market” means the principal national securities exchange on which
Registrable Securities are listed.
“Underwritten Offering” means an underwritten offering of Common Stock for cash
(whether a Requested Underwritten Offering or in connection with a public
offering of Common Stock by the Company, a public offering of Common Stock by
stockholders or both).
“Underwritten Offering Notice” has the meaning set forth in Section 2(b).
“VWAP” means, as of a specified date and in respect of Registrable Securities,
the volume weighted average price for such security on the Trading Market with
respect to the Registrable Securities for the five (5) trading days immediately
preceding, but excluding, such date.

4







--------------------------------------------------------------------------------



“WKSI” means a “well known seasoned issuer” as defined under Rule 405.
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms; (b)
references to Sections refer to Sections of this Agreement; (c) the terms
“include,” “includes,” “including” and words of like import shall be deemed to
be followed by the words “without limitation”; (d) the terms “hereof,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (e) unless the context otherwise requires, the term
“or” is not exclusive and shall have the inclusive meaning of “and/or”;
(f) defined terms herein will apply equally to both the singular and plural
forms and derivative forms of defined terms will have correlative meanings; (g)
references to any law or statute shall include all rules and regulations
promulgated thereunder, and references to any law or statute shall be construed
as including any legal and statutory provisions consolidating, amending,
succeeding or replacing the applicable law or statute; (h) references to any
Person include such Person’s successors and permitted assigns; and (i)
references to “days” are to calendar days unless otherwise indicated.
2.    Registration.
(a)    Demand Registration.
(i)    At any time any Holder that holds any Registrable Securities shall have
the option and right, exercisable by delivering a written notice to the Company
(a “Demand Notice”), to require the Company to, pursuant to the terms of and
subject to the limitations contained in this Agreement, prepare and file with
the Commission a Registration Statement registering the offering and sale of the
number and type of Registrable Securities on the terms and conditions specified
in the Demand Notice, which may include sales on a delayed or continuous basis
pursuant to Rule 415 pursuant to a Shelf Registration Statement (a “Demand
Registration”). The Demand Notice must set forth the number of Registrable
Securities that the Initiating Holder intends to include in such Demand
Registration and the intended methods of disposition thereof. Notwithstanding
anything to the contrary herein, in no event shall the Company be required to
effectuate a Demand Registration for Registrable Securities having an aggregate
value of less than $30.0 million based on the VWAP of such Registrable
Securities as of the date of the Demand Notice (the “Minimum Amount”).

5







--------------------------------------------------------------------------------



(ii)    Within five Business Days of the receipt of the Demand Notice, the
Company shall give written notice of such Demand Notice to all Holders and,
within thirty days thereof (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case,
within ninety days thereof), shall, subject to the limitations of this Section
2(a), file a Registration Statement in accordance with the terms and conditions
of the Demand Notice, which Registration Statement shall cover all of the
Registrable Securities that the Holders shall in writing request (such request
to be given to the Company within ten days of receipt of notice of the Demand
Notice given by the Company pursuant to this Section 2(a)(ii)) to be included in
the Demand Registration. The Company shall use reasonable best efforts to cause
such Registration Statement to become and remain effective under the Securities
Act until the earlier of (A) 180 days (or two years if a Shelf Registration
Statement is requested) after the Effective Date or (B) the date on which all
Registrable Securities covered by such Registration Statement have been sold
(the “Effectiveness Period”); provided, however, that such period shall be
extended for a period of time equal to the period the Holders refrain from
selling any securities included in such Registration Statement at the request of
an underwriter of the Company or the Company pursuant to this Agreement.
(iii)    Subject to the other limitations contained in this Agreement, the
Company is not obligated hereunder to effect (A) a Demand Registration within 90
days of the closing of any Underwritten Offering, (B) (i) through December 31,
2016, more than a total of three Demand Registrations and (ii) on or after
January 1, 2017, more than a total of one Demand Registration per calendar year
for which NGP Holdings (or any transferee thereof in accordance with
Section 8(e)) is the Initiating Holder, (C) (i) through December 31, 2016, more
than a total of three Demand Registrations and (ii) on or after January 1, 2017,
more than a total of one Demand Registration per calendar year for which Rice
Holdings (or any transferee thereof in accordance with Section 8(e)) is the
Initiating Holder, (D) more than one Demand Registration for which Alpha
Holdings (or any transferee thereof in accordance with Section 8(e)) is the
Initiating Holder, (E) more than one Demand Registration for which Daniel J.
Rice III (or any transferee thereof in accordance with Section 8(e)) is the
Initiating Holder, and (F) a subsequent Demand Registration pursuant to a Demand
Notice if a Registration Statement covering all of the Registrable Securities
held by the Holders providing such Demand Notice shall have become effective
under the Securities Act and remains effective under the Securities Act and is
sufficient to permit offers and sales of the number and type of Registrable
Securities on the terms and conditions specified in the Demand Notice in
accordance with the intended timing and method or methods of distribution
thereof specified in the Demand Notice. No Demand Registration shall be deemed
to have occurred for purposes of this Section 2(a)(iii) if the Registration
Statement relating thereto does not become effective or is not maintained
effective for the period required pursuant to Section 2(a)(ii), in which case
the Initiating Holder shall be entitled to an additional Demand Registration in
lieu thereof.

6







--------------------------------------------------------------------------------



(iv)    An Initiating Holder and any other Holder that has requested its
Registrable Securities be included in a Demand Registration may withdraw all or
any portion of its Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Registration Statement. Upon delivery of a notice by the Initiating
Holder to the effect that the Initiating Holder is withdrawing all or an amount
such that the remaining amount is below the Minimum Amount of its Registrable
Securities to be included in a Demand Registration, the Company shall cease all
efforts to secure effectiveness of the applicable Registration Statement. Such
registration shall be deemed a Demand Registration unless (i) the Initiating
Holder shall have paid or reimbursed the Company for its pro rata share of all
reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with the withdrawn registration of such Registrable
Securities (based on the number of securities the Initiating Holder sought to
register, as compared to the total number of securities included in such Demand
Registration) or (ii) the withdrawal is made (A) following the occurrence of a
Material Adverse Change or (B) because the Registration would require disclosure
of material information that the Company has a bona fide business purpose for
preserving as confidential.
(v)    Subject to the limitations contained in this Agreement, the Company shall
effect any Demand Registration on such appropriate registration form of the
Commission (x) as shall be selected by the Company and (y) as shall permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the applicable Holders’ requests for such
registration; provided that if the Company becomes, and is at the time of its
receipt of a Demand Notice, a WKSI, the Demand Registration for any offering and
selling of Registrable Securities shall be effected pursuant to an Automatic
Shelf Registration Statement, which shall be on Form S-3 or any equivalent or
successor form under the Securities Act (if available to the Company). If at any
time a Registration Statement on Form S-3 is effective and a Holder provides
written notice to the Company that it intends to effect an offering of all or
part of the Registrable Securities included on such Registration Statement, the
Company will amend or supplement such Registration Statement as may be necessary
in order to enable such offering to take place.

7







--------------------------------------------------------------------------------



(vi)    Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Company shall (A)
promptly prepare and file or cause to be prepared and filed (1) such additional
forms, amendments, supplements, prospectuses, certificates, letters, opinions
and other documents, as may be necessary or advisable to register or qualify the
securities subject to such Demand Registration, including under the securities
laws of such states as the Holders shall reasonably request; provided, however,
that no such qualification shall be required in any jurisdiction where, as a
result thereof, the Company would become subject to general service of process
or to taxation or qualification to do business in such jurisdiction solely as a
result of registration and (2) such forms, amendments, supplements,
prospectuses, certificates, letters, opinions and other documents as may be
necessary to apply for listing or to list the Registrable Securities subject to
such Demand Registration on the Trading Market and (B) do any and all other acts
and things that may be reasonably necessary or appropriate or reasonably
requested by the Holders to enable the Holders to consummate a public sale of
such Registrable Securities in accordance with the intended timing and method or
methods of distribution thereof.
(ix)    In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the Company
shall amend or supplement such Registration Statement as may be necessary in
order to enable such transferee to offer and sell such Registrable Securities
pursuant to such Registration Statement; provided that in no event shall the
Company be required to file a post-effective amendment to the Registration
Statement unless (A) such Registration Statement includes only Registrable
Securities held by the Holder, Affiliates of the Holder or transferees of the
Holder or (B) the Company has received written consent therefor from whom
Registrable Securities have been registered on (but not yet sold under) such
Registration Statement, other than the Holder, Affiliates of the Holder or
transferees of the Holder.
(b)    Requested Underwritten Offering
(i)    Any Holder then able to effectuate a Demand Registration pursuant to the
terms of Section 2(a) shall have the option and right, exercisable by delivering
written notice to the Company of its intention to distribute Registrable
Securities by means of an Underwritten Offering (an “Underwritten Offering
Notice”), to require the Company, pursuant to the terms of and subject to the
limitations of this Agreement, to effectuate a distribution of any or all of its
Registrable Securities by means of an Underwritten Offering pursuant to an
effective Registration Statement covering such Registrable Securities (or
pursuant to an effective Automatic Shelf Registration Statement) (a “Requested
Underwritten Offering”); provided, that the Registrable Securities of such
Initiating Holder requested to be included in such Requested Underwritten
Offering have an aggregate value at least equal to the Minimum Amount. The
managing underwriter or managing underwriters of a Requested Underwritten
Offering shall be designated by the Initiating Holder (provided, however, that
such designated managing underwriter or managing underwriters shall be
reasonably acceptable to the Company). Notwithstanding the foregoing, the
Company is

8







--------------------------------------------------------------------------------



not obligated to effect a Requested Underwritten Offering within 90 days of the
closing of an Underwritten Offering. Any Requested Underwritten Offering shall
constitute a Demand Registration of the Initiating Holder for purposes of
Section 2(a)(iii), unless an Underwritten Offering Notice relating to a Demand
Registration is delivered to the Company concurrent with a related Demand
Notice.
(ii)    If the managing underwriter or underwriters of a proposed Underwritten
Offering of the Registrable Securities included in a Demand Registration (or, in
the case of a Demand Registration not being underwritten, the Initiating
Holder), advise the Company that, in its or their opinion, the number of
securities requested to be included in such Demand Registration exceeds the
number which can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, the securities to
be included in such Demand Registration shall be allocated, (A) first, pro rata
among the Holders (including any Initiating Holder) that have requested to
participate in such Demand Registration based on the relative number of
Registrable Securities then held by each such Holder; provided, that any
securities thereby allocated to a Holder that exceed such Holder’s request shall
be reallocated among the remaining requesting Holders in like manner; (B)
second, and only if all the securities referred to in clause (A) have been
included in such registration, to the Company up to the number of securities
that the Company proposes to include in such registration that, in the opinion
of the managing underwriter or underwriters (or the Initiating Holder, as the
case may be) can be sold without having such adverse effect and (C) third, and
only if all of the securities referred to in clause (B) have been included in
such registration, up to the number of securities that in the opinion of the
managing underwriter or underwriters (or the Initiating Holder, as the case may
be), can be sold without having such adverse effect.
(c)    Piggyback Registration.

9







--------------------------------------------------------------------------------



(i)    If the Company shall at any time propose to conduct an underwritten
offering of Common Stock for cash (whether a Requested Underwritten Offering or
in connection with a public offering of Common Stock by the Company, a public
offering of Common Stock by stockholders, or both, but excluding an offering
relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4 or S-8 or an offering on any registration statement form
that does not permit secondary sales) (an “Underwritten Offering”), the Company
shall promptly notify all Holders of such proposal reasonably in advance of (and
in any event at least five Business Days before) the commencement of the
offering, which notice will set forth the principal terms and conditions of the
issuance, including the proposed offering price (or range of offering prices),
the anticipated filing date of the Registration Statement and the number of
shares of Common Stock that are proposed to be registered (the “Piggyback
Notice”); provided, however, notwithstanding any other provision of this
Agreement, if the managing underwriter or managing underwriters of an
Underwritten Offering other than a Requested Underwritten Offering advise the
Company that in their reasonable opinion that the inclusion of any of a Holder’s
Registrable Securities requested for inclusion in the subject Underwritten
Offering (and any related registration, if applicable) would likely have an
adverse effect in any material respect on the price, timing or distribution of
Common Stock proposed to be included in such Underwritten Offering, the Company
shall have no obligation to provide a Piggyback Notice to such Holder and such
Holder shall have no right to include any Registrable Securities in such
Underwritten Offering (and any related registration, if applicable). The
Piggyback Notice shall offer the Holders the opportunity to include for
registration in such Underwritten Offering (and any related registration, if
applicable) the number of Registrable Securities as they may request (a
“Piggyback Registration”); provided, however, that in the event that the Company
proposes to effectuate the subject Underwritten Offering pursuant to an
effective Shelf Registration Statement of the Company other than an Automatic
Shelf Registration Statement, only Registrable Securities of Holders which are
subject to an effective Shelf Registration Statement may be included in such
Piggyback Registration. The Company shall use commercially reasonable efforts to
include in each such Piggyback Registration such Registrable Securities for
which the Company has received written requests for inclusion therein within
three Business Days after sending the Piggyback Notice. If a Holder decides not
to include all of its Registrable Securities in any Registration Statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent Registration
Statement or Registration Statements as may be filed by the Company with respect
to offerings of Common Stock, all upon the terms and conditions set forth
herein.

10







--------------------------------------------------------------------------------



(ii)    If the managing underwriter or managing underwriters of an Underwritten
Offering advise the Company and the Holders that in their reasonable opinion
that the inclusion of all of the Holders’ Registrable Securities requested for
inclusion in the subject Registration Statement (and any other Common Stock
proposed to be included in such offering) would likely have an adverse effect in
any material respect on the price, timing or distribution of Common Stock
proposed to be included in such offering, the Company shall include in such
Underwritten Offering only that number of shares of Common Stock proposed to be
included in such Underwritten Offering that, in the reasonable opinion of the
managing underwriter or managing underwriters, will not have such effect, with
such number to be allocated as follows: (A) first, (1) in the case of a
Requested Underwritten Offering, to the Initiating Holder and, if there remains
availability for additional shares of Common Stock to be included in such
registration, to the Company, or (2) in the case of any other Underwritten
Offerings, to the Company, (B) if there remains availability for additional
shares of Common Stock to be included in such registration, second pro-rata
among all Holders desiring to register Registrable Securities based on the
number of Registrable Securities such Holder is entitled to include in such
registration and, if applicable, to any other holders on whose behalf the
Company filed such Registration Statement and (C) if there remains availability
for additional shares of Common Stock to be included in such registration, third
pro-rata among all other holders of Common Stock who may be seeking to register
such Common Stock based on the number of Common Stock such holder is entitled to
include in such registration. If any Holder disapproves of the terms of any such
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Company and the managing underwriter(s) delivered on or prior to
the time of the commencement of such offering. Any Registrable Securities
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.
(iii)    The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(c) at any time in its sole
discretion whether or not any Holder has elected to include Registrable
Securities in such Registration Statement. The Registration Expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
5 hereof.
(iv)    Any Holder shall have the right to withdraw all or part of its request
for inclusion of its Registrable Securities in a Piggyback Registration by
giving written notice to the Company of its request to withdraw; provided, that
(i) such request must be made in writing prior to the effectiveness of such
Registration Statement and (ii) such withdrawal shall be irrevocable and, after
making such withdrawal, a Holder shall no longer have any right to include
Registrable Securities in the Piggyback Registration as to which such withdrawal
was made.
(v)    The rights of a Holder under this Section 2(c) shall terminate on the
later of (i) one year following the date of this Agreement and (ii) the first
date upon which the number of Registrable Securities held by such Holder is less
than 5.0% of the number of outstanding shares of Common Stock.

11







--------------------------------------------------------------------------------



(vi)    No registration of Registrable Securities effected pursuant to a request
under this Section 2(c) be deemed to have been effected pursuant to Section 2(a)
or shall relieve the Company of its obligations under Section 2(a).
3.    Registration and Underwritten Offering Procedures.
The procedures to be followed by the Company and each Holder electing to sell
Registrable Securities in a Registration Statement pursuant to this Agreement,
and the respective rights and obligations of the Company and such Holders, with
respect to the preparation, filing and effectiveness of such Registration
Statement and the effectuation of any Underwritten Offering, are as follows:
(a)    in connection with a Demand Registration, the Company will, at least
three Business Days prior to the anticipated filing of the Registration
Statement and any related Prospectus or any amendment or supplement thereto
(other than, after effectiveness of the Registration Statement, any filing made
under the Exchange Act that is incorporated by reference into the Registration
Statement), (i) furnish to such Holders copies of all such documents prior to
filing and (ii) use commercially reasonable efforts to address in each such
document when so filed with the Commission such comments as such Holders
reasonably shall propose prior to the filing thereof.
(b)    in connection with a Piggyback Registration or a Requested Underwritten
Offering, the Company will, at least three Business Days prior to the
anticipated filing of any initial Registration Statement that identifies the
Holders and any related Prospectus or any amendment or supplement thereto (other
than amendments and supplements that do not materially alter the previous
disclosure or do nothing more than name Holders and provide information with
respect thereto), as applicable, (i) furnish to such Holders copies of any such
Registration Statement or related Prospectus or amendment or supplement thereto
that identify the Holders and any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements that do not materially
alter the previous disclosure or do nothing more than name Holders and provide
information with respect thereto) prior to filing and (ii) use commercially
reasonable efforts to address in each such document when so filed with the
Commission such comments as such Holders reasonably shall propose prior to the
filing thereof.
(c)    The Company will use commercially reasonable efforts to as promptly as
reasonably practicable (i) prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to each Registration
Statement and the Prospectus used in connection therewith as may be necessary
under applicable law to keep such Registration Statement continuously effective
with respect to the disposition of all Registrable Securities covered thereby
for its Effectiveness Period and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders; (ii) cause the related Prospectus to
be amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably practicable
provide such Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that

12







--------------------------------------------------------------------------------



pertains to such Holders as selling stockholders but not any comments that would
result in the disclosure to such Holders of material and non-public information
concerning the Company.
(d)    The Company will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.
(e)    The Company will notify such Holders who are included in a Registration
Statement as promptly as reasonably practicable: (i)(A) when a Prospectus or any
prospectus supplement or post-effective amendment to a Registration Statement in
which such Holder is included has been filed; (B) when the Commission notifies
the Company whether there will be a “review” of the applicable Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to each of such Holders that pertain
to such Holders as selling stockholders); and (C) with respect to each
applicable Registration Statement or any post-effective amendment thereto, when
the same has been declared effective; (ii) of any request by the Commission or
any other federal or state governmental authority for amendments or supplements
to such Registration Statement or Prospectus or for additional information that
pertains to such Holders as sellers of Registrable Securities; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that no notice by the Company shall be required pursuant to this clause (v) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading).
(f)    The Company will use commercially reasonable efforts to avoid the
issuance of or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as promptly as reasonably practicable,
or if any such order or suspension is made effective during any Blackout Period
or Suspension Period, as promptly as reasonably practicable after such Blackout
Period or Suspension Period is over.

13







--------------------------------------------------------------------------------



(g)    During the Effectiveness Period, the Company will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.
(h)    The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of prospectus)
authorized by the Company for use and each amendment or supplement thereto as
such Holder may reasonably request during the Effectiveness Period. Subject to
the terms of this Agreement, including Section 8(b), the Company consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
(i)    The Company will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing. In connection therewith, if
required by the Company’s transfer agent, the Company will promptly, after the
Effective Date of the Registration Statement, cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the Holder of such Registrable Securities under the
Registration Statement.
(j)    Upon the occurrence of any event contemplated by Section 3(e)(v), as
promptly as reasonably practicable, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(k)    With respect to Underwritten Offerings, (i) the right of any Holder to
include such Holder’s Registrable Securities in an Underwritten Offering shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein, (ii) each Holder participating in such Underwritten
Offering agrees to enter into an underwriting agreement in customary form and
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to select the
managing underwriter or managing underwriters hereunder and (iii) each Holder
participating in such Underwritten Offering agrees to complete and execute all

14







--------------------------------------------------------------------------------



questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any Underwritten Offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions, auditor “comfort” letters and reports of independent
petroleum engineers of the Company relating to the oil and gas reserves of the
Company included in the Registration Statement if the Company has had its
reserves prepared, audited or reviewed by an independent petroleum engineer. In
the event such Holders seek to complete an Underwritten Offering, for a
reasonable period prior to the filing of any Registration Statement and
throughout the Effectiveness Period, the Company will make available upon
reasonable notice at the Company’s principal place of business or such other
reasonable place for inspection during normal business hours by the managing
underwriter or managing underwriters selected in accordance with this Section
3(k) such financial and other information and books and records of the Company,
and cause the officers, employees, counsel and independent certified public
accountants of the Company to respond to such inquiries, as shall be reasonably
necessary (and in the case of counsel, not violate an attorney-client privilege
in such counsel’s reasonable belief) to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act.
(l)    In connection with any Requested Underwritten Offering, the Company will
use commercially reasonable efforts to cause appropriate officers and employees
to be available, on a customary basis and upon reasonable notice, to meet with
prospective investors in presentations, meetings and road shows.
(m)    Each Holder agrees to furnish to the Company any other information
regarding the Holder and the distribution of such securities as the Company
reasonably determines is required to be included in any Registration Statement
or any prospectus or prospectus supplement relating to an Underwritten Offering.
(n)    Notwithstanding any other provision of this Agreement, the Company shall
not be required to file a Registration Statement (or any amendment thereto) or
effect a Requested Underwritten Offering (or, if the Company has filed a Shelf
Registration Statement and has included Registrable Securities therein, the
Company shall be entitled to suspend the offer and sale of Registrable
Securities pursuant to such Registration Statement) for a period of up to 60
days, if (A) the Board determines that a postponement is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company),
(B) the Board determines such registration would render the Company unable to
comply with applicable securities laws or (C) the Board determines such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential (any such
period, a “Blackout Period”); provided, however, that in no event shall any
Blackout Period together with any Suspension Period collectively exceed an
aggregate of 120 days in any 12 month period.

15







--------------------------------------------------------------------------------



4.    No Inconsistent Agreements; Additional Rights. The Company shall not
hereafter enter into, and is not currently a party to, any agreement with
respect to its securities that is inconsistent in any material respect with the
rights granted to the Holders of Registrable Securities by this Agreement.
5.    Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration, Requested
Underwritten Offering or Piggyback Registration (in each case, excluding any
Selling Expenses) shall be borne by the Company, whether or not any Registrable
Securities are sold pursuant to a Registration Statement. “Registration
Expenses” shall include, without limitation, (i) all registration and filing
fees (including fees and expenses (A) with respect to filings required to be
made with the Trading Market and (B) in compliance with applicable state
securities or “Blue Sky” laws), (ii) printing expenses (including expenses of
printing certificates for Company Securities and of printing Prospectuses if the
printing of Prospectuses is reasonably requested by a Holder of Registrable
Securities included in the Registration Statement), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel, auditors,
accountants and independent petroleum engineers for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement and (vii) all
expenses relating to marketing the sale of the Registrable Securities, including
expenses related to conducting a “road show.” In addition, the Company shall be
responsible for all of its expenses incurred in connection with the consummation
of the transactions contemplated by this Agreement (including expenses payable
to third parties and including all salaries and expenses of their officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on the Trading Market.
6.    Indemnification.
(a)    The Company shall indemnify and hold harmless each Holder, its Affiliates
and each of their respective officers and directors and any agent thereof
(collectively, “Holder Indemnified Persons”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, joint or several, costs (including reasonable costs of preparation
and reasonable attorneys’ fees) and expenses, judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which any Registrable Securities were registered, in any
preliminary prospectus (if the Company authorized the use of such preliminary
prospectus prior to the Effective Date), or in any summary or final prospectus
or free writing prospectus (if such free writing prospectus was authorized for
use by the Company) or in any amendment or supplement thereto (if used during
the period the Company is required to keep the Registration Statement current),
or arising out of, based upon or resulting from the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make

16







--------------------------------------------------------------------------------



the statements made therein, in the light of the circumstances in which they
were made, not misleading; provided, however, that the Company shall not be
liable to any Holder Indemnified Person to the extent that any such claim arises
out of, is based upon or results from an untrue or alleged untrue statement or
omission or alleged omission made in such Registration Statement, such
preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder Indemnified
Person or any underwriter specifically for use in the preparation thereof. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement. This indemnity shall be in addition
to any liability the Company may otherwise have. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Holder or any indemnified party and shall survive the transfer of such
securities by such Holder. Notwithstanding anything to the contrary herein, this
Section 6 shall survive any termination or expiration of this Agreement
indefinitely.
(b)    In connection with any Registration Statement in which a Holder
participates, such Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its Affiliates and each of their respective officers,
directors and any agent thereof to the fullest extent permitted by applicable
law, from and against any and all Losses as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in any
such Registration Statement, in any preliminary prospectus (if used prior to the
Effective Date of such Registration Statement), or in any summary or final
prospectus or free writing prospectus or in any amendment or supplement thereto
(if used during the period the Company is required to keep the Registration
Statement current), or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances in which they were made, not misleading, but only to the extent
that the same are made in reliance and in conformity with information relating
to the Holder furnished in writing to the Company by such Holder for use
therein. This indemnity shall be in addition to any liability such Holder may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Company or any indemnified
party. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the proceeds
received by such Holder under the sale of the Registrable Securities giving rise
to such indemnification obligation.
(c)    Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim or there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties

17







--------------------------------------------------------------------------------



indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party that are in addition to
or may conflict with those available to another indemnified party with respect
to such claim. Failure to give prompt written notice shall not release the
indemnifying party from its obligations hereunder.
(d)    If the indemnification provided for in this Section 6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any Losses referred to herein, the indemnifying party, in lieu of
indemnifying such indemnified party thereunder, shall to the extent permitted by
applicable law contribute to the amount paid or payable by such indemnified
party as a result of such Losses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other, in connection with the untrue or alleged untrue
statement of a material fact or the omission to state a material fact that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by a court of law by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.
7.    Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.
8.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and further agrees that, in the event of any action
for specific performance in respect of such breach, it shall waive the defense
that a remedy at law would be adequate.
(b)    Discontinued Disposition. Each Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
clauses (ii) through (v) of Section 3(e), such Holder will forthwith discontinue
disposition of such Registrable Securities

18







--------------------------------------------------------------------------------



under the Registration Statement until such Holder’s receipt of the copies of
the supplemental Prospectus or amended Registration Statement as contemplated by
Section 3(j) or until it is advised in writing by the Company that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement (a
“Suspension Period”).  The Company may provide appropriate stop orders to
enforce the provisions of this Section 8(b).
(c)    Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Holders.
The Company shall provide prior notice to all Holders of any proposed waiver or
amendment. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.
(d)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section 8(d) prior to 5:00 p.m. Central Time on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. Central Time on any date and earlier than 11:59
p.m. Central Time on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the Party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:
 
If to the Company:
 
Rice Energy Inc.
 
 
 
Attention: General Counsel
 
 
 
[●]
 
 
 
Houston, Texas [●]
 
 
 
Fax: [●]
 
 
 
Electronic mail: [●]


With copy to:


Vinson & Elkins L.L.P.
Attention: Douglas E. McWilliams
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Fax: (713) 615-5725
 
 
If to any Person who is then the registered Holder:
 
To the address of such Holder as it appears in the applicable register for the
Registrable Securities or such other address as may be designated in writing by
such Holder.
 


19







--------------------------------------------------------------------------------





(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as provided in this Section 8(e), this Agreement, and any rights or obligations
hereunder, may not be assigned without the prior written consent of the Company
and the Holders. Notwithstanding anything in the foregoing to the contrary, the
registration rights of a Holder pursuant to this Agreement with respect to all
or any portion of its Registrable Securities may be assigned without such
consent (but only with all related obligations) with respect to such Registrable
Securities (and any Registrable Securities issued as a dividend or other
distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided (i) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Registrable Securities with respect to which such
registration rights are being assigned and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Agreement. The Company may not assign its rights or obligations hereunder
without the prior written consent of the Holders.
(f)    No Third Party Beneficiaries. Nothing in this Agreement, whether express
or implied, shall be construed to give any Person, other than the parties hereto
or their respective successors and permitted assigns, any legal or equitable
right, remedy, claim or benefit under or in respect of this Agreement.
(g)    Execution and Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the Party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.
(h)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York. Each of the Parties irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in in the
Borough of Manhattan in the City of New York and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each Party anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND

20







--------------------------------------------------------------------------------



REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
(i)    Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
(j)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
(k)    Entire Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements with respect to the subject matter hereof and the
matters addressed or governed hereby, whether oral or written.
[THIS SPACE LEFT BLANK INTENTIONALLY]



21







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
COMPANY:


RICE ENERGY INC.


By:    ______________________
Name:    
Title:    


HOLDERS:


NGP RICE HOLDINGS, LLC


By:    ______________________
Name:    
Title:


Address for notice:
[●]
[●]
[●]
Fax: [●]
Email: [●]




RICE ENERGY HOLDINGS LLC


By:    ______________________
Name:    
Title:


Address for notice:
[●]
[●]
[●]
Fax: [●]
Email: [●]
    

Signature Page to Registration Rights Agreement







--------------------------------------------------------------------------------





[FOUNDATION PA COAL COMPANY, LLC]


By:    ______________________

Name:    Frank J. Wood
Title: Chief Financial Officer,
Vice President and Treasurer


Address for notice:
Foundation PA Coal Company, LLC
c/o Alpha Natural Resources, Inc.
One Alpha Place, P.O. Box 16429
Bristol, VA 24209
Fax: (276) 623-4312
Attn: Phil Cavatoni, Executive Vice President and Chief Strategy Officer


With a copy to:


Alpha Natural Resources, Inc.
One Alpha Place, P.O. Box 16429
Bristol, VA 24209
Bristol, VA 24209
Fax: (276) 623-4312
Attn: General Counsel










______________________

Name: Daniel J. Rice III


Address for notice:
[●]
[●]
[●]
Fax: [●]
Email: [●]    
    


    







Signature Page to Registration Rights Agreement

